Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) File No. 333-134864 Pricing Supplement No. 115 Dated: May 28, 2008 (To Prospectus dated June 8, 2006 and Prospectus Supplement dated June 13, 2006) CALCULATION OF REGISTRATION FEE Class of securities offered Medium-Term Senior Notes, Series C Aggregate offering price $1,750,000,000 Amount of registration fee $68,775* *The filing fee of $68,775 is calculated in accordance with Rule 457(r) of the Securities Act of 1933. This Pricing Supplement consists of 3 page(s). AMERICAN EXPRESS CREDIT CORPORATION Medium-Term Senior Notes, Series C Due Nine Months or More from Date of Issue Principal Amount or Face Amount: $1,750,000,000 Issue Price: 99.657% Proceeds to Company on original issuance: $1,739,622,500 Commission: $4,375,000 (0.250%) Agents: Amount Barclays Capital Inc. $350,000,000 Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Greenwich Capital Markets, Inc. BNP Paribas Securities Corp. Lazard Capital Markets LLC nabCapital Securities, LLC CastleOak Securities, L.P. Total $1,750,000,000 Agents capacity on original issuance: [ ] As Agent [X] As principal If as principal: [ ] The Notes are being offered at varying prices related to prevailing market prices at the time of resale. [X] The Notes are being offered at a fixed initial public offering price of 99.657 % of Principal Amount or Face Amount. Form of Note: [X] Global [ ] Definitive Trade Date: May 28, 2008 Original Issue Date: June 2, 2008 Stated Maturity: May 2, 2013 Specified Currency (if other than U.S. Dollars): N/A Authorized Denominations (if other than as set forth in the Prospectus Supplement): Minimum denominations of $1,000 and integral multiples of $1,000 in excess thereof Interest Payment Dates: Semi-annually on the 2 nd day of each November and May; provided, however , that if an interest payment date falls on a day that is not a Business Day, interest will be paid on the next succeeding Business Day. First Interest Payment Date: November 2, 2008 Accrue to Pay: [X] Yes [ ] No Indexed Principal Note: [ ] Yes (See Attached) [X] No Type of Interest Rate: [X] Fixed Rate [ ] Floating Rate [ ] Indexed Rate (See Attached) Interest Rate (Fixed Rate Notes): 5.875% Initial Interest Rate (Floating Rate Notes): Base Rate: [ ] CD Rate [ ] Commercial Paper Rate [ ] EURIBOR [ ] Federal Funds Rate [ ] LIBOR [ ] Treasury Rate [ ] Prime Rate [ ] Other (See Attached) Calculation Agent: The Bank of New York Computation of Interest (If other than as set forth in the Prospectus Supplement): [X] 30 over 360 [ ] Actual over Actual [ ] Actual over 360 [ ] Other (See Attached) Interest Reset Dates: N/A Rate Determination Dates (If other than as set forth in the Prospectus Supplement): N/A Index Maturity: N/A Spread (+/-): N/A Spread Multiplier: none Change in Spread, Spread Multiplier or Fixed Interest Rate prior to Stated Maturity: [ ] Yes (See Attached) [X] No Maximum Interest Rate: none Minimum Interest Rate: none Amortizing Note: [ ] Yes (See Attached) [X] No Optional Redemption: [ ] Yes [X] No Optional Redemption Dates: N/A Redemption Prices: N/A Redemption: [ ] In whole only and not in part [ ] May be in whole or in part Optional Repayment: [ ] Yes [X] No Optional Repayment Dates: N/A Optional Repayment Prices: N/A Discount Note: [ ] Yes [X] No Total Amount of OID: N/A Bond Yield to Call: N/A Bond Yield to Maturity: N/A Yield to Maturity: N/A CUSIP:0258M0CW7 ISIN:US0258M0CW79 DESCRIPTION OF THE NOTES: The description in this Pricing Supplement of the particular terms of the Medium-Term Senior Notes offered hereby supplements, and to the extent inconsistent therewith replaces, the description of the general terms and provisions of the Notes set forth in the accompanying Prospectus dated June 8, 2006 and Prospectus Supplement dated June 13, 2006, to which reference is hereby made.
